DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the display device of claim 1, in particular the limitations of the at least one transmitting portion including a plurality of through holes; and the adhesive layers being arranged to at least partially overlap with the through holes as viewed in a direction perpendicular to the emission surface of the diffusion plate.  The prior art does not disclose or suggest the display device of claim 7, in particular the limitations of the at least one light source including a plurality of light sources, and the adhesive layers being disposed between adjacent pairs of the light sources, respectively, in the direction in which the optical member extends as viewed from a direction perpendicular to a display surface of the display panel. The prior art does not disclose or suggest the display device of claim 9, in particular the limitations of the at least one light source including a plurality of light sources, and the adhesive layers being disposed opposite the light sources, respectively, such that the adhesive layers overlap with the light sources, respectively, as viewed in a direction perpendicular to a display surface of the display panel. The prior art does not disclose or suggest the display device of claim 13, in particular the limitations of a support member disposed at a position different from the adhesive layers as viewed from a direction perpendicular to a display surface of the display panel, the support member extending through the at least one 
The closely related prior art, Park et al. (US 20190129250) discloses (Figs. 1-19) a display device comprising: a display panel (100); at least one light source (310, 330); a diffusion plate (370) disposed opposite the at least one light source and having an emission surface that faces away from the at least one light source, the diffusion plate diffusing light from the at least one light source to emit the light from the at least one light source from the emission surface; an optical member (350) disposed between the diffusion plate and the at least one light source and having at least one transmitting portion that transmits the light from the at least one light source and a reflective portion that reflects the light from the at least one light source; and a plurality of adhesive layers (360) bonding the optical member and the diffusion plate with an air layer (A) therebetween, the adhesive layers being arranged spaced apart from each other in a direction in which the optical member extends, the air layer (A) having the same thickness as the adhesive layers (360) and being located between an adjacent pair of the adhesive layers.
However, the prior art does not disclose or suggest the display device of claim 1, in particular the limitations of the at least one transmitting portion including a plurality of through holes; and the adhesive layers being arranged to at least partially overlap with the through holes as viewed in a direction perpendicular to the emission surface of the diffusion plate. Claim 1 is therefore allowed, as are dependent claims 2-5, 11-12, 14, and 16-19. The prior art does not . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES S CHANG/Primary Examiner, Art Unit 2871